DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-18 are pending. Claim 7 has been canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8-11 arerejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 2012/0328949).
With regard to claims 1, 3, and 4, Yamaguchi teaches a negative electrode comprising a negative electrode active layer including graphite powder. Polyacrylic acid is coated on the negative electrode active layer (par.0055, Example 2 in par.0057).
Graphite powder meets the limitations of claim 1 for “anode material particles” and the limitations of claim 3.
Polyacrylic acid is an ion-conductive polymer that provides an artificial SEI to facilitate lithium ion transfer therethrough while preventing fluid communication of electrolyte with the anode material particles, as defined in par.0015-0016 of the specification of the instant application. Polyacrylic acid also meets the limitations of claim 4.
Therefore, the negative electrode in Example 2 of Yamaguchi anticipates the anode in claims 1, 3, and 4 of the instant application.
With regard to claim 5, Yamaguchi teaches a solution of polyacrylic acid in ethyl alcohol (Example 2 in par.0057). Therefore, polyacrylic acid is soluble in ethyl alcohol.
With regard to claim 6, the limitation “the ion-conductive polymer is polymerized in situ, from dried and/or cured monomer and/or oligomer material applied onto the initial anode” is a product-by-process limitation.
Even though the claim is directed to a process, the patentability is given by the product itself.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113.I.PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS)
Therefore, the polyacrylic acid of Yamaguchi et al. anticipates the ion-conductive polymer in claim 6 (see par.0015-0016 of the specification of the instant application).
With regard to claims 8-10, Yamaguchi teaches a method comprising the steps:
-preparing a negative electrode comprising a negative electrode active layer including graphite powder and PVDF binder(par.0055, Example 2 in par.0057); and
-coating polyacrylic acid on the negative electrode active layer (Example 2 in par.0057).
Graphite powder meets the limitations of claim 8 for “anode material particles” and the limitations of claim 9.
The first step of Yamaguchi is equivalent to the step of “preparing an initial anode from anode material particles” in claims 8 and 9.
Polyacrylic acid is an ion-conductive polymer that provides an artificial SEI to facilitate lithium ion transfer therethrough while preventing fluid communication of electrolyte with the anode material particles, as defined in par.0015-0016 of the specification of the instant application. Polyacrylic acid also meets the limitations of claim 10.
The second step of Yamaguchi is equivalent to the second step in claims 8 and 10.
Therefore, the process of making the negative electrode coated with polyacrylic acid of Yamaguchi anticipates the method in claims 8-10 of the instant application.
With regard to claim 11, Yamaguchi teaches that the polyacrylic acid is dissolved in ethyl alcohol, and the solution is used for coating a polyacrylic acid layer onto the negative electrode (Example 2 in par.0057).

Claims 1, 2, 4, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goliaszewski et al. (WO 2019/070810).
With regard to claims 1, 2, and 4, Goliaszewski et al. teach a polymer coating composition for coating electrodes in a lithium ion battery, wherein the polymer coating composition comprisea a polyurethane gel polymer electrolyte (abstract).
Goliaszewski et al. specifically teach an anode comprising SiOx. A polyurethane solution is coated onto the anode (par.0055-0058).
SiOx is in the form of particles, as evidenced in par.0059 of Fukuoka et al. (US 2004/0106040).
SiOx is an anode material comprising Si, so it meets the limitations of claims 1 and 2.
The polyurethane is an ion-conductive polymer that provides an artificial SEI to facilitate lithium ion transfer therethrough while preventing fluid communication of electrolyte with the anode material particles, as defined in par.0015-0016 and par. 0021of the specification of the instant application. Polyurethane also meets the limitations of claim 4.
Therefore, the coated anode of Goliaszewski et al. anticipates claims 1, 2, and 4.
With regard to claim 5, Goliaszewski et al. teach that the polyurethane is dissolved in DMAc (N,N-dimethylacetamide), which is an organic solvent (par.0032, par.0058).
With regard to claims 8-10, Goliaszewski et al. teach a process comprising the steps of:
-preparing an anode comprising SiOx and a binder composition(par.0055-0057);
-coating a polyurethane solution onto the anode (par.0058).
SiOx is in the form of particles, as evidenced in par.0059 of Fukuoka et al. (US 2004/0106040).
SiOx is an anode material comprising Si, so it meets the limitations of claims 8 and 9.
The polyurethane is an ion-conductive polymer that provides an artificial SEI to facilitate lithium ion transfer therethrough while preventing fluid communication of electrolyte with the anode material particles, as defined in par.0015-0016 and par. 0021of the specification of the instant application. Polyurethane also meets the limitations of claim 10.
The first step of Goliaszewski et al. is equivalent to the first step in claims 8 and 9, and the second step of Goliaszewski et al. is equivalent to the second step in claims 8 and 10.
Therefore, the process of Goliaszewski et al. anticipates the method in claims 8-10.
With regard to claim 11, Goliaszewski et al. teach that the polyurethane is dissolved in DMAc (N,N-dimethylacetamide), which is an organic solvent. The solution if used for coating the anode (par.0032, par.0058).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2012/0328949) in view of Zednickova (2012/0257325).
With regard to claim 12, Yamaguchi teaches the method of claim 8 (see paragraph 4 above), but fail to teach that the polyacrylic acid may be obtained by in-situ polymerization.
However, it is well-known that a polymer layer may formed by in-situ polymerization, as evidenced in par.0037 of Zednickova.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the polyacrylic acid layer of Yamaguchi by in-situ polymerization of monomers coated onto the negative electrode.


Claims 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2012/0328949) in view of Choi et al. (US 2006/0093897).
With regard to claims 13, 15, and 16, Yamaguchi teaches a battery comprising a positive electrode, a negative electrode, a separator, and an electrolyte solution (par.0054-0056 and Example 2 in par.0057). The negative electrode comprises a negative electrode active layer including graphite powder, and polyacrylic acid is coated onto the negative electrode active layer (par.0055, Example 2 in par.0057).
Graphite powder meets the limitations of claim 13 for “anode material particles” and the limitations of claim 15.
Polyacrylic acid is an ion-conductive polymer that provides an artificial SEI to facilitate lithium ion transfer therethrough while preventing fluid communication of electrolyte with the anode material particles, as defined in par.0015-0016 of the specification of the instant application. Polyacrylic acid also meets the limitations of claim 16.
Therefore, the negative electrode of Yamaguchi is equivalent to the anode in claim 13.
The battery of Yamaguchi is a lithium ion secondary battery (abstract).
Yamaguchi further teach that the battery has a cylindrical outer case (par.0056), and fail to teach a pouch.
However, it is well-known in the art that a lithium ion battery may be fabricated in various shapes, such as a cylindrical battery or a pouch-type battery, as evidenced in par.0008 of Choi et al.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the lithium ion battery of Yamaguchi as pouch battery.
Therefore, the battery of Yamaguchi modified by Choi is equivalent to the lithium ion cell in claims 13, 15, and 16 of the instant application.
With regard to claim 17, Yamaguchi teaches that the polyacrylic acid is dissolved in ethyl alcohol, and the solution is used for coating a polyacrylic acid layer onto the negative electrode (Example 2 in par.0057).
With regard to claim 18, the limitation “the ion-conductive polymer is polymerized in situ, from dried and/or cured monomer and/or oligomer material applied onto the initial anode” is a product-by-process limitation.
Even though the claim is directed to a process, the patentability is given by the product itself (MPEP 2113.I.PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS).
Therefore, the polyacrylic acid of Yamaguchi et al. anticipates the ion-conductive polymer in claim 6 (see par.0015-0016 of the specification).

9.	Claims 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goliaszewski et al. (WO 2019/070810) in view of Choi et al. (US 2010/0028785).
With regard to claims 13, 14, and 16, Goliaszewski et al. teach a polymer coating composition for coating electrodes in a lithium ion battery, wherein the polymer coating composition comprises a polyurethane gel polymer electrolyte (abstract).
Goliaszewski et al. specifically teach an anode comprising SiOx, and polyurethane solution is coated onto the anode (par.0055-0058).
SiOx is in the form of particles, as evidenced in par.0059 of Fukuoka et al. (US 2004/0106040).
SiOx is an anode material comprising Si, so it meets the limitations of claims 13 and 14.
The polyurethane is an ion-conductive polymer that provides an artificial SEI to facilitate lithium ion transfer therethrough while preventing fluid communication of electrolyte with the anode material particles, as defined in par.0015-0016 and par. 0021of the specification of the instant application. Polyurethane also meets the limitations of claim 16.
Goliaszewski et al. teach that a lithium ion battery comprises an anode, a cathode, and an electrolyte (par.0003), but fail to teach a pouch cover.
However, it is well-known in the art that lithium ion batteries may be made as pouch batteries, as shown in par.0074 of Choi et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the lithium ion battery of Goliaszewski et al. as pouch battery.
The lithium ion battery of Goliaszewski modified by Choi is equivalent to the lithium ion cell in claims 13, 14, and 16 of the instant application.
With regard to claim 17, Goliaszewski et al. teach that the polyurethane is dissolved in DMAc (N,N-dimethylacetamide), which is an organic solvent (par.0032, par.0058).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shi et al. (US 2017/0110701) teach an anode and a first separator comprising an ionically conductive thermoplastic polyurethane composition melt-coated onto the anode (par.0133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722